DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dearing, et al. (US 2014/0374478, herein Dearing).1 2	Regarding claim 1, Dearing teaches a digitized mail control system comprising:	a server having a memory storing mail data associated with a user (paragraph 0041: data warehouse 110); and	a user computing device coupled to the server (paragraph 0041: tracking system 100), wherein the server is programmed to:	receive an access signal from the user computing device that has accessed the system, wherein the access signal includes user data (paragraph 0045);	in response to receiving the access signal from the user computing device, process the user data and locate the stored mail data associated with the user data (paragraph 0045);	create and send for execution on the user computing device instruction to display mail data including sender information of mail received on a user-selected date and at least one action button associated with a digital reply to paper mail received corresponding to the sender information (paragraph 0062); and	receive a signal including a selected action associated with at least one selected action button with regard to a selected sender and automatically execute program code corresponding to the selected action to execute a digital reply (paragraph 0045).	Regarding claim 2, Dearing teaches storing mail data includes scanning of physical mail by the server (paragraph 0042).	Regarding claim 3, Dearing teaches storing mail data includes scanning of intelligent barcodes applied to mail received (paragraph 0037).	Regarding claim 4, Dearing teaches the server is further programmed to automatically perform searches of various databases for information regarding the sender information, including the information obtained from the intelligent barcode scan (paragraph 0045).	Regarding claim 5, Dearing teaches the various databases include one of contacts stored on the user computing device, search engine matches and developed databases (paragraph 0045).	Regarding claim 6, Dearing teaches the server is further programmed to automatically send for display, on the user computing device, information obtained from the searches of the various databases (paragraph 0045).	Regarding claim 7, Dearing teaches the server is further programmed with artificial intelligent code to analyze the information obtained from the searches of the various databases, and historical action taken by the user of the user computing device to recommend actions to take with regard to the mail received (paragraph 0050).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,151,681 (herein the ‘681 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to and cover the same subject matter.	For example, both claim 1 of the instant application and claim 1 of the ‘681 patent recite a server, user computing device, receiving an access signal, processing user data, creating and sending sender information, and receiving a signal with at least one selected action button.3 The dependent claims also recite similar limitations and subject matter. As a result, the claims of the ‘681 patent may anticipate the claims of the instant application or render the claims of the instant application obvious. MPEP § 804(II)(B).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470. The examiner can normally be reached Monday through Wednesday, 6:00 AM ET - 4:00 PM ET, Thursday: 6:00 AM ET - 3:30 PM ET, Friday: 6:00 AM ET - 2:00 PM ET. The Examiner is on central time.4
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW MIKELS/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 As cited in Applicant’s IDS dated 10/18/21.
        2 In addition to the cited paragraphs, please see also the associated figures.
        3 Shortened phrases of the claims are used here for the sake of clarity and conciseness, but it is to be understood that the entire claim limitation is being analyzed.
        4 The Examiner can also be reached at matthew.mikels@uspto.gov.